Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending.
Claims 1-17 are rejected.
Claims1, 6, and 13 are amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-12 are directed toward medical imaging processing device (i.e. machine) and claimsl3-17 are directed toward a medical image observation method (i.e. process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 6, 7, and 13 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a medical imaging processing device”, “a motion amount calculation”, “circuitry”, 
	Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claims 2-5, 8-12, and 14-17 recites limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application, Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
	Thus, dependent claims 2-5, 8-12, and 14-17 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
	The judicial exception in claims 1-17 are not integrated into a practical application. In particular, the following claims recite the additional elements: “a medical imaging processing device”, “a motion amount calculation”, “circuitry”, and “display”. These additional elements are recited at a high level of 
The judicial exception in depending claims 2-5, 8-12, and 14-17 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 6, 7, and 13. Accordingly, the additional elements of claims 1-17 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-17 are therefore directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a medical imaging processing device”, “a motion amount calculation”, “circuitry”, and “display” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-17 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 20110245673 Al) in view of Shirasaka et al. (US 20130070984 A1), hereinafter Shirasaka.
Regarding claim 1 Kamiyama teaches a medical image processing device (Abstract, [0031], [0034], and [0035]): comprising circuitry ([0037] and [0038]) configured to: compare a first image captured of a subject with a second image captured of the subject, the second image having been captured temporally in advance with respect to the first image, and calculate a motion amount from the second image for each area in the first image ([0029]); partition an entire area of the first image into a first area in which the motion amount is less than a threshold (FIG. 3, FIG. 8, [0064], [0075], [0093], and [0114]-[0115]) and a second area in which the motion amount is equal to or greater than the threshold value (Abstract, FIG. 3, DIG. 8, [0029], [0051]-[0056], [0075], [0076], [0124], and Claim 17); and an identification image generation unit which generates an identification image in which the first area and the second area of the first image are identified ([0054], [0085], and [0133]), wherein the first area is altered in the first image ([0089], [0092], [0094], [0123], and [0126]). Kamiyama does not teach automatically partition. However Shirasaka teaches automatically partition (Shirasaka, [0156]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kamiyama to incorporate the teachings of Shirasaka and account for a medical image processing device comprising: circuitry configured to: compare a first image captured of a subject with a second image captured of the subject, the second image having been captured temporally in advance with respect to the first image, and calculate a motion amount from the second image for each area in the first image; automatically partition an entire area of the first image into a first area in which the motion amount is less than a threshold value and a second area in which the motion amount is equal to or greater than the threshold value; and display an identification image in which the first area and the second area of the first image are identified, wherein the first area is altered in the first image. Doing so would provide an image that was (Shirasaka, [0007]).
Regarding claim 2 Kamiyama teaches an input receives a user's operation; and the circuitry is configured to set the threshold value in response to the user's operation (FIG. 3, Abstract, [0029], [0034], [0035], [0051], [0052], and [0134]-[0136]).
Regarding claim 3 Kamiyama teaches the circuitry is configured to generate the identification image in which a predetermined color is given only to one area of the first area and the second area of the first image ([0034], [0035], [0054], and [0133]).
Regarding claim 4 Kamiyama teaches the circuitry is configured to generate the identification image in which a darkness or brightness of the predetermined color is changed in accordance with the motion amount ([0034], [0035], [0040] and [0056]).
Regarding claim 5 Kamiyama teaches the circuitry is configured to switch between a first display mode of displaying the identification image on an external display and a second display mode of displaying the first image on the display in response to a user's operation input ([0029], [0034], [0035], [0054], [0066], [0067], [0100]-[0103], [0133]-[0136]).
Regarding claim 6 Kamiyama teaches a medical image processing device (Abstract, [0031], [0034], and [0035]) comprising: circuitry configured to: compare a first image captured of a subject with a second image captured of the subject (Abstract, [0029], [0031], [0034], and [0035]), the second image having been captured temporally in advance with respect to the first image, at corresponding pixels ([0029]), and calculate an immovable area in which no motion from the second image occurs in the first image (Abstract, FIG. 3, DIG. 8, [0029], [0051]-[0056], [0124], and Claim 17); partition an entire area of the first image into the immovable area and other areas (Abstract, [0014], and [0056]-[0060])', and display an identification image in which the immovable area and the other areas of the first image are identified, wherein the immovable area is altered in the first image ([0014], [0045], [0054], [0081], [0085], and [0133]). Kamiyama does not teach automatically partition. However Slik teaches automatically partition (Shirasaka, [0156]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kamiyama to incorporate the teachings of Slik and account for a medical image processing device comprising: circuitry configured to: compare a first image captured of a subject with a second image captured of the subject, the second image having been captured temporally in advance with respect to the first image, at corresponding pixels, and calculate an immovable area in which no motion from the second image occurs in the first image; automatically partition an entire area of the first image into the immovable area and other areas; and 3Application No. 16/259,046 Reply to Office Action of September 18, 2020 display an identification image in which the immovable area and the other areas of the first image are identified, wherein the immovable area is altered in the first image . Doing so would provide an image that was appropriately separated for the purpose of diagnosis, such as diagnosis of an abnormal shadow (Shirasaka, [0007]).
Regarding claim 7 Kamiyama teaches a medical observation apparatus comprising: a camera that captures an image of a subject; and the medical image processing device according to claim 1 which processes images captured temporally by the camera (Abstract, [0029], [0046], [0048], [0049], [0051], and [0079]).
Regarding claim 8 Kamiyama teaches a motor which causes the subject to be vibrated ([0032], [0033], [0037], and [0059]).
Regarding claim 9 Kamiyama teaches 9 frequencies of the motor are changeable ([0033] and [0037]).
Regarding claim 10 Kamiyama teaches a medical observation apparatus comprising: a camera which captures an image of a subject (Abstract and [0029])', and the medical image processing device according to claim 6 which processes images captured temporally by the camera (Abstract, [0029], [0046], [0048], [0049], [0051], and [0079]).
Regarding claim 11 Kamiyama teaches motor which causes the subject to be vibrated ([0032], [0033], [0037], and [0059]).
Regarding claim 12 Kamiyama teaches vibration frequencies of the motor are changeable ([0033] and [0037]).
Regarding claim 13 Kamiyama teaches a medical image observation method comprising: comparing a first image captured of a subject with a second image captured of the subject, the second image having been captured temporally in advance with respect to the first image (Abstract, [0029], [0031], [0034], and [0035]); calculating a motion amount from the second image for each area in the first image (Abstract, FIG. 3, DIG. 8, [0029], [0051]-[0056], [0124], and Claim 17); partitioning an entire area of the first image into a first area in which the motion amount is less than a threshold value and a second area in which the motion amount is equal to or greater than the threshold value (Abstract, [0014], and [0056]-[0060], [0064], [0075], [0081], [0093], [0014]-[0115]); and displaying an identification image in which the first area and the second area of the first image are identified, wherein the first area is altered in the first image ([0014], [0045], [0054], [0081], [0085], and [0133]). Kamiyama does not teach automatically partition However Shirasaka teaches automatically partition (Shirasaka, [0156]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kamiyama to incorporate the teachings of Shirasaka and account for a medical image observation method comprising: comparing a first image captured of a subject with a second image captured of the subject, the second image having been captured temporally in advance with respect to the first image; calculating a motion amount from the second image for each area in the first image; automatically partitioning an entire area of the first image into a first area in which the motion amount is less than a threshold value and a second area in which the motion amount is equal to or greater than the threshold value; and displaying an identification image in which the first area and the second area of the first image are identified, wherein the first area is (Shirasaka, [0007]).
Regarding claim 14 Kamiyama teaches switching between a first display mode of displaying the identification image on an external display and a second display mode of displaying the first image on the display in response to a user's operation ([0035], [0050], [0068], [0070], [0077], [0082], [0090], [0105], [0108], and [0116]).
Regarding claim 15 Kamiyama teaches before calculating the motion amount, vibrating the subject ([0033] and [0037]).
Regarding claim 16 Kamiyama teaches after displaying the identification image, changing a vibration frequency for vibrating the subject ([0033] and [0037]).
Regarding claim 17 Kamiyama teaches on condition that all vibration frequencies have been changed, ending the method ([0033] and [0037]).

	
	Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the amended claims (claims 1, 6, and 13) cannot be performed in the human mind and that the amended claims as whole integrates the recited judicial exception into a practical application of the exception by automatically portioning the area into first and second areas and displaying an identifying image indicating these different areas. Examiner respectfully disagrees. The use of the term “automatically” does overcome the 101 Rejection and still recites an abstract idea. The use of this term merely applies/links a certain generic technology with the abstract idea. Therefore the amended claims still recite an abstract idea and under Step 2A—Prong 2 does not integrate the judicial exception into a practical application. The amended claims still recite an abstract idea because a person is capable mentally via pen and paper or by a certain method of human activity to . 
Applicant’s arguments with respect to 35 U.S.C 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, Applicant argues Kamiyama does not disclose “the region of interest is not itself defined by a partitioned based on motion amount”. Examiner respectfully disagrees. Kamiyama teaches FIG. 8 that depicts a schematic diagram for explaining an observation ROI, [0086]: “the operator sets a region of an observation target on a B-mode image as a region of interest for observation (observation ROI). For example, the operator sets an observation ROI 20 by roughly tracing the contour of a tumoral lesion observed on a B-mode image, as shown in FIG. 8, by using a drawing function that the input device 3 includes”. Under broadest reasonable interpretation Examiner infers that the observation region of interest (ROI) is not obtained by a partition based on a motion amount.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/R.S.S./Examiner, Art Unit 3686               


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686